Citation Nr: 0503834	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for schizophrenic reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from July 1935 to April 
1940, April 1940 to December 1945, and from January 1946 to 
May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision that denied an 
increased disability rating for schizophrenic reaction.  The 
veteran submitted a notice of disagreement (NOD) in April 
2002, and the RO issued a statement of the case (SOC) in 
September 2002.  The veteran filed a substantive appeal in 
March 2003.  In August 2003, the RO issued a supplemental SOC 
(SSOC), reflecting the RO's continued denial of the claim.  
In January 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's schizophrenic reaction is manifested, 
primarily, by mild or transient depression, irritability, 
compulsive tendencies, and difficulty concentrating on 
immediate information, but relatively intact memory for 
recent and remote events; these symptoms reflect no more than 
mild occupational and social impairment, which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for schizophrenic reaction have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for a disability rating in 
excess of 10 percent for schizophrenic reaction has been 
accomplished.

Through the September 2002 SOC and the August 2003 SSOC, as 
well as the January 2002 letter, the veteran and his 
representative have been notified of the laws and regulations 
governing the claim, the evidence that has been considered in 
connection with this appeal, and the bases for the denial of 
the claim.  The RO notified the veteran of the applicable 
rating criteria, and of the need for evidence of current 
medical treatment (of a worsening of his service-connected 
disability).  After each, the veteran and his representative 
were given the opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the RO's January 2002 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in evidence to support his claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

As indicated above, the RO issued the September 2002 SOC 
explaining what was needed to substantiate the claim within 
six months of the April 2002 rating decision on appeal, and 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of January 2002.  
In response, the veteran informed the RO that he had been 
admitted to a VA facility in Richmond, Virginia, for 
treatment of his nervous condition in 1959, and that he also 
received treatment at the VA facilities in Bay Pines, 
Florida.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's private treatment records, and has arranged 
for the veteran to undergo VA examination in connection with 
the issue on appeal.  The veteran also has been given 
opportunities to submit and/or identify evidence to support 
his claim.  While the RO's attempts to obtain the remote VA 
treatment records identified by the veteran have proven 
unsuccessful, the fact remains that attempts to obtain these 
records have been made.  In any event, the Board points out 
that these remote treatment records would not directly bear 
on the question of the current severity of the veteran's 
psychiatric disability, which is the crux of the increased 
rating claim on appeal' hence, any failure by the RO in not 
strictly complying with the provisions of current 38 C.F.R. 
§ 3.159 in requesting records from the above-referenced 
Federal facility has no direct bearing on the claim on 
appeal.  Finally, the Board notes that neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.

II.  Factual Background

Service connection has been established for schizophrenic 
reaction, effective May 25, 1947.

An August 1955 decision of the Board awarded a disability 
rating of 10 percent for schizophrenic reaction, in good 
remission, effective December 29, 1954.

On November 6, 2001, the veteran filed a claim for a 
disability rating in excess of 10 percent for schizophrenic 
reaction.

A medical opinion received from Krista M. Kozacki, M.D., in 
March 2002 indicates that the veteran's symptoms of 
depression, compulsive tendencies, and sometimes loss of 
temper relates back to the nervous condition he acquired 
during military service.  Dr. Kozacki indicated that the 
veteran received medications for treatment.

The veteran underwent a VA examination in March 2002.  The 
examiner noted that the veteran had reportedly  received 
medications for his nerves off and on for years, which have 
been prescribed by general practitioners, and that he had 
worked at the bureau of prisons from 1950 to 1971, until his 
retirement.  The veteran reported that he gets along well 
with his son and grandchildren, and that he has three to four 
close friends that he sees weekly.

On examination, the veteran was alert, oriented, and 
attentive; his mood appeared to be generally euthymic, and 
his affect was typically appropriate to content.  Speech was 
somewhat elaborated at times, and there was no evidence of 
psychomotor agitation or retardation.  The veteran made good 
eye contact and was cooperative with the examiner.  His 
thought process was circumstantial, and he often wanted to 
elaborate about things that were not related to the 
examination; he responded fairly well to being redirected.  
The veteran's thought content was devoid of any current 
auditory or visual hallucinations.  The VA examiner noted 
that there was no evidence of delusional content, and the 
veteran denied any current suicidal or homicidal ideation.  
The veteran's memory was slightly impaired for immediate 
information, but was relatively intact for recent and remote 
events.  He was not able to concentrate well enough to spell 
"World" backwards, but did spell "Cat" backwards and 
interpreted a proverb.  His intelligence was estimated to be 
average, and he had limited insight into his current 
condition.

The VA examiner diagnosed the veteran with history of 
schizophrenic reaction and history of an anxiety reaction, 
but no current evidence to suggest that the veteran has 
difficulty with either at the present time.  The examiner 
assigned a GAF (Global Assessment of Functioning) score of 
73.  The VA examiner commented that the veteran was very 
vague in responding to questions about his psychological 
problems, and indicated that he was short-tempered and had a 
history of being anxious, but that he currently felt much 
more relaxed than in the past and that he slept well.  The 
examiner also opined that the veteran did not appear to have 
any sort of psychotic disorder, and that his social 
adaptability and interactions with others were only slightly, 
but not significantly, impaired.

Private treatment records reflect findings of depression in 
July 2002 and April 2003, and of memory loss in April 2003.

III.  Legal Analysis

The veteran contends that his service-connected schizophrenic 
reaction is more severe than currently rated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has a 10 percent rating for the  veteran's 
schizophrenic reaction under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9205, pursuant to a General Rating 
Formula for evaluating psychiatric disabilities other than 
eating disorders.  
 
Under that formula, a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

The medical evidence of record documents that the veteran's 
schizophrenic reaction is manifested, primarily, by 
occasional depression and irritability, as well as compulsive 
tendencies, for which the veteran takes medications.  The 
veteran also has exhibited some difficulty concentrating on 
immediate information, but he has displayed a relatively 
intact memory for recent and remote events.  The veteran's 
symptoms are, apparently, transient,  The Board finds such 
symptoms reflective of current, overall impairment that is no 
more than mild in intensity, and result in slightly, but not 
significantly, impaired social adaptability, as the March 
2002 VA examiner indicated.  Notably, the veteran reported 
feeling more relaxed and sleeping well, and the VA examiner 
found no symptoms of any psychotic disorder.

Thus, considering the evidence of record in light of the 
criteria noted above, the Board finds that the veteran's 
schizophrenic reaction is indicative of no more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress (as demonstrated by concentration difficulties for 
immediate information, but relatively intact memory for 
recent and remote events).  In other words, the veteran's 
disability meets the criteria for the current 10 percent 
rating.  The medical evidence shows that the veteran sleeps 
well and is more relaxed than in the past.
 
The Board finds that the symptoms associated with the 
veteran's schizophrenic reaction simply do not meet the 
criteria for at least the next higher, 30 percent, 
evaluation.  Specifically, there are no findings of panic 
attacks, chronic sleep impairment, depressed mood, or 
suspiciousness.  In fact, the March 2002 VA examination shows 
that the veteran did not then appear to be experiencing any 
difficulty related to any psychological problems.

The Board also points out that  the veteran's assigned GAF 
score of 73 provides no basis for the assignment of any 
higher rating for his psychiatric disability.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 71 and 80 indicate that, if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument), and represent no more than slight 
impairment in social, occupation, or school functioning.  The 
Board notes that, in this case, the assigned GAF is 
consistent with symptoms and level of impairment reflected in 
the pertinent medical record.  

Thus, the Board must conclude that the record presents no 
basis for assignment of any higher schedular rating for the 
veteran's service-connected  As the criteria for the next 
higher, 30 percent, rating have not been met, it follows the 
criteria for an even higher evaluation (the 50, 70 or 100 
percent rating) likewise are not met.  

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
schizophrenic reaction has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (cited to in the September 2002 SOC).  
In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the claim for a disability 
rating in excess of 10 percent for schizophrenic reaction 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

A disability rating in excess of 10 percent for schizophrenic 
reaction is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


